Tub Chancellor.
There is no foundation for the objection that the matter in controversy does not exceed $ 100. There is nothing to show how ‘much ore has been separated already, or how much could have been separated within the three years; so as to fix the amount in controversy between the parties. The injunction was dissolved, upon the argument of this motion, so far as to permit the defendant Reed to proceed to judgment in the action which he had already brought/ *504against the complainant, for the alleged breach of the contract between the parties ; and also so far as to allow him to bring any- new suits at law for subsequent breaches, and to proceed to judgment in such suits. -This is not the proper place, therefore, to give a construction to the contract itself, in reference to the existence of the alleged custom or usage of persons engaged in the raising, separating, and selling iron ore, in the section of the state where this contract was made and where it was to be performed. If the existence of such a custom would control the language of the contract, so as to make the word tons therein mean gross tons of 2240 pounds, the remedy of the complainant was and is to prove the fact of such usage or custom, in the suit which has been commenced against him at law; and in any suits which may hereafter be commenced against him there, for the alleged breaches of the contract by him. The only proper questions for consideration here are whether the alleged usage is sufficiently-denied by the answer; and if not, whether there is any thing in the other matters stated in the - bill which affords a sufficient ground for the interference of this court.
The decision in the case of Many v. The Beekman Iron Company, (9 Paige's Rep. 188,) did not proceed upon the ground that it was competent for the court of chancery to make a contract for the parties which they had not intended tp make for themselves. But the decision of this court, in that case, was based upon the fact that both parties had really agreed and intended to contract for the sale and purchase of the iron at the fate of 2240 pounds to the ton, and not for iron to be delivered and paid for as statute tons. And that in reducing their verbal understanding and agreement to writing, the parties by mistake neglected to insert, in the written contract, the proper words to effectuate their agreement and understanding. In that case also, the defendants, by demurring, admitted the alleged understanding and agreement of the parties, as stated in the bill; and the existence of the particular facts which were relied on by the complainant as evidence of the actual understanding and intern tion of the parties, which by mistake, they had neglected to put in writing- in the proper language to express that intention.
*505In the case under consideration, however, the defendant absolutely denies any intention on his part to contract for the separating of ore other than by statute tons ; and he denies the allegations in the bill which are relied upon to show that he in fact thought he had contracted to separate the ore at the rate of seven shillings for each ton at gross weight.
It is impossible for this court to make any decree, reforming this contract, founded upon the complainant’s alleged ignorance of the existence of the statute fixing the number of pounds which were to constitute a ton. The allegation of ignorance is put in issue by the answer. And 1 do not know any means of proving his ignorance of the existence of a statutory provision, which the law presumes every citizen of the state to be acquainted with who has arrived at years of discretion. I can imagine a case in which a party holding the affirmative of the fact, may give such evidence as will satisfy a reasonable man that he had acted under a mistake of the law. And courts have sometimes granted relief in such cases; where it could be done without impairing the rights of those who were not aware of the existence of such mistake when their rights accrued. (Lawrence v. Beaubien, 2 Bail. Law Rep. 623.) In the case referred to, Judge Johnson; who delivered the opinion of the court, takes a distinction between mere ignorance of the law, which is incapable of proof, and a mistake of law, which can be established by evidence. He says, the former is passive, and does not presume to reason; and unless we are permitted to dive into the secret recesses of the heart, its presence is incapable of proof; but the latter presumes to know when it does not, and supplies palpable evidence of its existence. And Senator Paige adopted this distinction, in the case of Champlin v. Laytin, (18 Wend. Rep. 423;) although that case was decided, both in this court and in the court for the correction of errors, upon the ground that the party had acted under a mistake of fact.
In the case under consideration, if the defendant’s answer is true, he has made a contract with the complainant to separate ore for him at the rate of seven shillings for every legal ton, and *506nas carried such contract partially into effect, by separating ore ,under it for six months, without any knowledge of the alleged ignorance of the complainant that 2000 pounds was a ton. This court, therefore, cannot reform the contract, so as to require the defendant to separate ore at the rate of seven shillings for a gross ton, without making an entirely new contract for him, which he neither made nor intended to make, for himself.
The motion to dissolve the injunction absolutely, must therefore be granted.
P